Citation Nr: 1200967	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of a reduction of a disability rating for service-connected bilateral inguinal hernias, from 40 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from August 1976 to June 1986.

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that purportedly reduced a bilateral inguinal hernia repair rating from 40 percent to 10 percent.  

Earlier-dated portions of the claims file are missing.  In June 2011, the Board remanded the case for an extensive search and reconstruction of the claims file.  

During a hearing in July 2008, the Veteran raised the issue of secondary service connection for sleep apnea.  This issue has not yet been adjudicated by the RO and is therefore referred to the RO for appropriate action.  

An increased rating for bilateral hernia repair has been raised in a December 2011 informal post-remand brief submitted by the Veteran's representative.  This issue has not yet been adjudicated by the RO, although VA's Appeals Management Center (hereinafter: AMC) did issue a supplemental statement of the case addressing the issue in September 2011.  Because the Veteran has not submitted an NOD to the September 2011 rating decision that restored his prior inguinal hernia rating to 40 percent, nor has VA issued an SOC discussing a rating greater than 40 percent, the Veteran has not yet had opportunity to submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information, nor has he been offered a hearing on the issue or other opportunity to develop his claim for an increased rating for bilateral hernia repair.  The Board therefore does yet not have jurisdiction over the issue of an increased schedular rating for bilateral inguinal hernia repair and may only refer the issue to the RO appropriate action.




FINDINGS OF FACT

1.  In a September 2011 rating decision, the AMC fully restored the prior bilateral inguinal hernia repair rating to 40 percent effective from the date of the prior reduction.

2.  No further allegation of error in fact or law exists with respect to the appeal for restoration of the prior reduction.  


CONCLUSION OF LAW

Because of the action taken by VA, no controversy exists with respect to a prior alleged error of fact or law in a previous rating reduction for a bilateral inguinal hernia repair and the appeal must be dismissed.  U.S.C.A. § 7105 (d) (5) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the remand period, VA's AMC granted the Veteran's claim for restoration of the previously reduced disability rating effective from the date of the previous reduction.  As a matter of law, no further controversy exists with respect to the issue appealed to the Board.  This appeal has become moot by virtue of the grant of the benefit sought and must be dismissed.  38 U.S.C.A. § 7105 (d) (5) (West 2002).









ORDER

The appeal is dismissed.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


